                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  ROBERT B. BROWN,                                     )
                                                       )
                 Plaintiff,                            )
                                                       )
  v.                                                   )       No. 3:17-CV-555-PLR-HBG
                                                       )
  EXACTECH, INC., and EXACTECH US, INC.,               )
                                                       )
                 Defendants.                           )
                                                       )

                                               ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

  and the Order of Referral [Doc. 87] by the Chief District Judge.

         Now before the Court is Defendants’ Motion to Review Clerk’s Action on Taxation of

  Costs [Doc. 86]. By way of background, Defendants requested $1,955.24 in deposition transcript

  costs. Subsequently, on March 18, 2020, the Clerk awarded Defendants $667.95 in costs. The

  instant Motion states that Defendants filed their request for costs on March 29, 2019, and that in

  July 2019, Plaintiff’s counsel paid all costs requested directly to defense counsel. The instant

  Motion requests that the Court allow the costs previously disallowed by the Clerk.

         On April 22, 2020, the parties filed a Notice of Resolution [Doc. 88], stating that all issues

  pertaining to costs raised in Defendants’ Motion have been resolved between the parties.

  Accordingly, the Court finds Defendants’ Motion to Review Clerk’s Action of Taxation of Costs

  [Doc. 86] is DENIED AS MOOT.

         IT IS SO ORDERED.

                                                ENTER:


                                                United States Magistrate Judge




Case 3:17-cv-00555-PLR-HBG Document 89 Filed 04/23/20 Page 1 of 1 PageID #: 1055
